The relatrix complains in her application for a rehearing that we did not decide the question whether the district judge should have granted an order for the publication of notice that she had applied to be appointed administratrix of the succession of her father. The district judge, answering the rule which we issued, said that he had already signed an order for publication of notice of Mrs. Le Clerc's application for appointment when the clerk presented to him the petition which relatrix had filed the day before. Whether the judge was right or wrong *Page 984 
in considering and acting upon the petition of Mrs. Le Clerc before it was filed in the clerk's office does not particularly concern the relatrix in this proceeding. The only question that concerns her now is whether she or Mrs. Le Clerc should administer their father's estate.
Rehearing refused.